           Case 1:19-cr-00808-VEC Document 91 Filed 09/03/20 Page 1 of 1

                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
                                                                                 DATE FILED: 9/3/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABRAHIM DUKURAY,                                               :
 ABOUBAKAR BAKAYOKO,                                            :                ORDER
 SYLVAIN GNAHORE,                                               :
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- :
                                                                X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the trial in this case was adjourned sine die due to the COVID-19 pandemic

(Dkts. 77, 81);

        WHEREAS Defendant Conde filed a motion to sever his trial (Dkt. 72);

        IT IS HEREBY ORDERED THAT: The parties must appear for oral argument on

Defendant’s motion on September 17, 2020 at 11:00 a.m. The parties must appear for the

hearing by calling (888) 363-4749, using the access code 3121171 and the security code 0808.

All parties should appear and be prepared to set a schedule for motions in limine and a trial date.




SO ORDERED.
                                                                    ________________________
Date: September 3, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
